Title: To George Washington from Massachusetts Legislature, 24 July 1778
From: Massachusetts Legislature
To: Washington, George


          
            Sir
            State of Massachusetts Bay Council Chamber [Boston] July 24.
              1778.
          
          Capt. John Blunt the Bearer hereof who has been a long time in Captivity on Long Island
            and has suffered much from the Ill treatment of the Enemy, yet nevertheless he is very
            desireous of continuing in the Service of the United States. And he having Sustained a good Character as an officer as
            appears by Sundry Brigadiers in the Continental Army, the Council have taken the liberty
            to recommend the said Blunt to your Excellency for some Office in the Army, Provided
            there is any Vacancy which he is capeable of filling with advantage to himself and the
            Publick. Your complyance herewith will greatly oblige an old Officer who is ever ready
            to render all the service to the Publick that is in his power. I am Sir with all due
            Respect Your Excellencys Obedient Humble Servant
          
            President
          
        